Citation Nr: 1008596	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  09-26 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable disability evaluation for the 
Veteran's right ear hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The Veteran had active service from May 1951 to January 1953.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision of the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
which, in pertinent part, denied an increased disability 
evaluation for the Veteran's right ear hearing loss 
disability.  In January 2010, the Veteran submitted a Motion 
to Advance on the Docket.  In February 2010, the Board 
granted the Veteran's motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


REMAND

In his July 2009 Appeal to the Board (VA Form 9), the Veteran 
advanced that he suffered from "a terrible hearing 
problem."  He related that he received ongoing treatment 
"in Ponce and Patris Clinic and San Juan Hospital."  
Clinical documentation of the cited hearing loss treatment is 
not of record.  Some records from the Ponce Clinic are in the 
claims file, but they do not mention treatment for hearing 
loss.  The VA should obtain all relevant VA and private 
treatment records which could potentially be helpful in 
resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  

The VA's duty to assist also includes, in appropriate cases, 
the duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  The report of an April 2008 VA examination for 
compensation purposes, the most recent VA audiological 
evaluation of record, notes that "C-file review: not 
requested by VARO."  The Veteran was diagnosed with moderate 
to moderately-severe right ear sensorineural hearing loss 
disability with "excellent speech recognition ability."  

Examinations for compensation and pension purposes conducted 
without contemporaneous review of the Veteran's claims file 
are deficient for rating purposes.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  In addition, in Martinak v. 
Nicholson, 21 Vet. App. 447 (2007) the United States Court of 
Appeals for Veterans Claims (Court) held that in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report.  Therefore, the Board 
finds that an additional VA evaluation would be helpful in 
resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he provide information as to all 
treatment of his chronic right ear 
hearing loss disability including the 
names and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
contact Ponce Clinic, Patris Clinic, San 
Juan Hospital, and all other identified 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the Veteran, not already of 
record, for incorporation into the 
record.

2.  Then request that copies of all VA 
clinical documentation pertaining to the 
Veteran's treatment after April 2008, not 
already of record, be forwarded for 
incorporation into the record.  

3.  Then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his service-connected chronic 
right ear hearing loss disability.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  VA audiologist must 
fully describe the functional effects 
caused by a hearing disability in his or 
her final report.  The examiner should 
express an opinion as to the impact of 
the Veteran's right ear hearing loss 
disability upon his vocational pursuits.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

4.  Then readjudicate the issue of the 
Veteran's entitlement to a compensable 
evaluation for his right ear hearing loss 
disability.  If the benefit sought on 
appeal remains denied, the Veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered since the 
issuance of the statement of the case.  
The Veteran should be given the 
opportunity to respond to the SSOC.

5.  This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 
20.900(c) (2009).  Expedited handling is 
requested.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

